274 F.2d 666
Lina SILVESTRI, Administratrix of the Estate of Dominico Silvestri, Deceased,v.NEW YORK, CHICAGO & ST. LOUIS RAILROAD COMPANY, a Corporation, Appellant.
No. 13010.
United States Court of Appeals Third Circuit.
Argued January 21, 1960.
Decided January 28, 1960.

Appeal from United States District Court for the Western District of Pennsylvania; John L. Miller, Judge.
Earl F. Reed, Jr., Pittsburgh, Pa. (Thorp, Reed & Armstrong, on the brief), for appellant.
John A. DeMay, Pittsburgh, Pa. (McArdle, Harrington & McLaughlin, Gene K. Lynch, Pittsburgh, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from the judgment of the District Court for the Western District of Pennsylvania in a case brought under the Federal Employers' Liability Act, 45 U.S.C.A. § 51 et seq. The judgment followed a verdict in favor of the plaintiff in a jury trial. The defendant attacks both the jury's finding upon the existence of negligence and the causal connection between any possible negligence and the death of the plaintiff's decedent. As usual, in these cases, the evidence is somewhat conflicting and inferences to be drawn from it are, likewise, not sun-clear. The jury resolved the issues in favor of the plaintiff. The trial judge has thoroughly analyzed the facts and reached the conclusion that the jury's verdict is not to be disputed. We agree with his analysis and do not find it necessary to repeat it. See D.C.W.D. Pa. July 24, 1959, 180 F.Supp. 491.


2
The judgment will be affirmed.